[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CLARIFICATION OF MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO STRIKE DATED NOVEMBER 18, 2002
The above Memorandum of Decision dated and filed November 18, 2002 is modified as follows:
1. The word "along" at the end of line 3 on page 1 is corrected to read "within".
2. The last paragraph on page 5, in order to correct a typographical error, is corrected to read as follows:
"Motion to strike counts one, three and four of the defendant's counterclaim is denied. Motion to strike counts two and five is granted."
  ___________________ Wagner, J. Trial Judge Referee
CT Page 15334-jb